C. D. Ponce. Infracción Ley Nacional de Prohibición.
Por cuanto el apelante fué convicto dos veces, primero en la corte municipal y luego, después de un juicio de nuevo, en la corte de distrito por infracción al título II, sección 3» de la Ley Nacional de Prohibición, consistente en haber vendido un cuarto de pinta aproximadamente de alcohol;
Por cuanto el único error señalado es que la prueba es insuficiente para sostener los hechos alegados en la acusa-ción; y,
Por cuanto después de un examen de dicha prueba, a la luz del argumento contenido en el alegato del apelante, no encontramos que se haya cometido error manifiesto en la apreciación hecha de la misma por el juez sentenciador;
Por tanto se confirma la sentencia apelada.